       Case 1:15-cv-13987-GAO Document 440 Filed 04/09/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                           }
                                           }
GERALD ALSTON,                             }
                                           }
                       Plaintiff           }
                                           }
v.                                         }
                                           }
TOWN OF BROOKLINE, MASSACHUSETTS, }
BROOKLINE BOARD OF SELECTMEN,              }
BETSY DEWITT,                              }
In her Individual and Official Capacities, }
KENNETH GOLDSTEIN,                         }
In his Individual and Official Capacities, }
NANCY DALY,                                }
In her Individual and Official Capacities, } CIVIL ACTION: 1:15-CV-13987-GAO
NEIL WISHINSKY,                            }
In his Individual and Official Capacities, }
BERNARD GREENE,                            }
In his Individual and Official Capacities, }
BEN FRANCO,                                }
In his Individual and Official Capacities, }
NANCY HELLER,                              }
In her Individual and Official Capacities, }
SANDRA DEBOW,                              }
In her Individual and Official Capacities, }
JOSLIN MURPHY,                             }
In her Individual and Official Capacities, }
STANLEY SPIEGEL,                           }
LOCAL 950, INTERNATIONAL ASSOCIATION }
OF FIREFIGHTERS                            }
                                           }
                                           }
                       Defendants          }
_________________________________________ }
        Case 1:15-cv-13987-GAO Document 440 Filed 04/09/20 Page 2 of 3



                                    NOTICE OF APPEAL

       Notice is hereby given that Gerald Alston, the plaintiff in the above-named case, hereby

appeals to the United States Court of Appeals for the First Circuit from each and every part of

the amended judgment entered in this action on April 7, 2020 (ECF 439) in favor of Local 950,

International Association of Firefighters, the Town of Brookline, Massachusetts, the Brookline

Board of Selectmen, Betsy DeWitt, Kenneth Goldstein, Nancy Daly, Neil Wishinsky, Bernard

Greene, Ben Franco, Nancy Heller, Sandra DeBow, Joslin Murphy, and Stanley Spiegel, from

the part of the order entered in this action on March 30, 2018 (ECF No. 207) that rejected the

report and recommendation of the magistrate judge regarding claim preclusion, from the order

entered in this action on July 5, 2018 (ECF 224) that denied reconsideration of the claim

preclusion order, from that part of the order entered in this action on August 20, 2018 (ECF 233)

that prohibited plaintiff from deposing John Buchheit, and from the order entered in this action

on November 20, 2018 (ECF 296) that denied plaintiff’s motion to void three settlement

agreements that prohibited voluntary cooperation with plaintiff.

                                                     Respectfully submitted,
                                                     GERALD ALSTON


                                                     By his attorney,


                                                     ___/s Brooks A. Ames____________
                                                     Brooks A. Ames (BBO #641192)
                                                     BROOKLINE JUSTICE LEAGUE, INC.
                                                     1309 Beacon Street, 3rd Floor
                                                     Brookline, MA 02446
                                                     brooksames1@gmail.com
                                                     (617) 763-5526
Dated: April 9, 2020
        Case 1:15-cv-13987-GAO Document 440 Filed 04/09/20 Page 3 of 3



                                CERTIFICATE OF SERVICE
        I hereby certify that a true copy of the foregoing document filed through the ECF system
on April 9, 2020 will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (NEF), and paper copies will be served on those indicated as non-
registered participants.
                                                    _/s Brooks A. Ames__________________
